 FORD MOTOR COMPANYFord Motor Company and Dennis Siriani and Doug-las West. Case 7-CA-15120April 19, 1983SUPPLEMENTAL DECISION ANDORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn August 22, 1981, the National Labor Rela-tions Board issued its Decision and Order' in thisproceeding, finding, in agreement with the Admin-istrative Law Judge, that Respondent violated,inter alia, Section 8(a)(3) and (4) of the Act bydenying employees Dennis Siriani and DouglasWest promotion to supervisory positions becausethey filed a grievance, filed an unfair labor practicecharge, and were considering further concertedlegal action in protest over Respondent's promo-tion policies. The Board rejected as a pretext Re-spondent's defense that the employees who werepromoted were better qualified than Siriani andWest. The Board ordered that Respondent, interalia, offer to promote Siriani and West to the su-pervisory positions to which they would have beenpromoted and to make them whole for any loss ofearnings caused by Respondent's unlawful actions.On July 20, 1982, the United States Court of Ap-peals for the Sixth Circuit issued its decision,2up-holding the Board's finding that Respondent's fail-ure to promote Siriani and West violated Section8(a)(3) and (4). However, the court refused touphold the Board's remedial order stating that itdid not believe "that the intent of the Act goes sofar as to include court enforcement of Board ordersthat require management to promote a specific em-ployee to a position within the supervisor ranks."The court remanded this case to the Board withdirections to vacate that portion of its Order re-quiring Respondent to offer promotions to Sirianiand West and to make them whole for loss of earn-ings. The court further directed the Board toamend the Order to require Respondent to recon-sider Siriani and West for supervisory promotionsand to "employ every reasonable precaution toinsure that such reconsideration is untainted by theevents which precipitated this action." In all otherrespects the Board's Order was affirmed and ourapplication for enforcement was granted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.i 251 NLRB 413.2 NLRB v. Ford Motor Co., 683 F.2d 156.266 NLRB No. 115The Board having duly considered the matter,and having accepted the court's remand as the lawof this case, hereby vacates the above-describedprovision in the original Order in this proceedingand enters the following Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Ford Motor Company, Dearborn, Michigan, its of-ficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Coercively interrogating employees concern-ing their intentions to take concerted legal actionagainst the Company with respect to its promotionpolicies.(b) Threatening employees that they will be dis-charged or denied promotions if they take concert-ed legal action against the Company with respectto its promotion policies.(c) Threatening employees with the denial ofpromotions if they file unfair labor practicecharges.(d) Reprimanding and otherwise harassing em-ployees in retaliation for their having filed unfairlabor practice charges.(e) Denying promotions to employees becausethey have filed grievances, contemplated furtherconcerted legal action in protest over the Compa-ny's promotion policies, and filed unfair labor prac-tice charges.(f) Discouraging membership in Plant ProtectionAssociation National, Local 100, or any other labororganization, by denying promotions to employeesbecause they have engaged in union or other pro-tected concerted activities.(g) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of their rights guaranteed in Section 7 of theAct.2. Take the following affirmative action neces-sary to effectuate the purposes of the Act:(a) Reconsider Dennis Siriani and Douglas Westfor promotion to the supervisory positions whichthey were unlawfully denied during June and No-vember 1978 and employ every reasonable precau-tion to ensure that such reconsideration is untaintedby the events precipitating this proceeding.(b) Post at its facilities in Detroit, Michigan,copies of the attached notice marked as "Appen-dix." Copies of said notice, on forms provided bythe Regional Director for Region 7, shall, afterbeing duly signed by Respondent, be posted imme-diately upon receipt thereof, in conspicuous places,including all places where notices to employees are633 DECISIONS OF NATIONAL LABOR RELATIONS BOARDusually posted, and shall be maintained by Re-spondent for 60 consecutive days. Reasonable stepsshall be taken to ensure that notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.APPENDIXNOTICE To EMPLOYEESPOSTED PURSUANT TO A JUDGMENT OF THEUNITED STATES COURT OF APPEALSENFORCING AN ORDER OF THENATIONAL LABOR RELATIONS BOARDAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT coercively interrogate ouremployees concerning their intentions to takeconcerted legal action against us with respectto our promotion policies.WE WILL NOT threaten our employees withdischarge or deny them promotions if theytake concerted legal action against us with re-spect to our promotion policies.WE WILL NOT threaten our employees withthe denial of promotions if they file unfairlabor practice charges with the National LaborRelations Board.WE WILL NOT reprimand or otherwiseharass our employees in retaliation for theirhaving filed unfair labor practice charges withthe Board.WE WILL NOT deny promotions to our em-ployees because they have filed grievances andcontemplated further concerted legal action inprotest over our promotion policies and be-cause they have filed unfair labor practicecharges with the Board.WE WILL NOT discourage membership inPlant Protection Association National, Local100, or in any other labor organization, bydenying promotions to our employees becausethey have engaged in union or other protectedconcerted activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteed tothem in Section 7 of the National Labor Rela-tions Act, as amended.WE WILL reconsider Dennis Siriani andDouglas West for promotion to the supervi-sory positions which they were unlawfullydenied and WE WILL use every reasonable pre-caution to ensure that our reconsideration isnot affected by their union or other protectedconcerted activities.FORD MOTOR COMPANY634